DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1 and 14, the closest prior art Inoguchi (PGPUB 20020167463) in view of Altman (USPAT 4448504) and Tsuyuki et al. (PGPUB 20080055193), fails to disclose in combination with all of the other elements of the claim wherein the second mirror member includes, as the refractive surface, an incidence surface and an emission surface configured independently of each other to transmit the imaging light before and after reflection by the mirror surface, or a common incidence-emission surface configured to transmit the imaging light before and after reflection by the mirror surface. Modification of Inoguchi, Altman and/or Tsuyuki such that the second mirror member was configured with independently configured incidence and emissions surfaces or a common incidence-emission surface would fundamentally change the design of the display such that it could not function as originally intended. This modification would require significant alteration to the shape of the prism or of Inoguchi and/or adding an additional lenses to the system. Such a modification would have no reasonable motivation and, even if it did, would not be possible by one with ordinary skill in the art without considerable investment in experimentation and time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872